Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2. 	Claim 1 is present in this application. Claim 1 is pending in this office action.


3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 12/16/21 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 12/16/21 is acceptable for examination purposes.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double
patenting provided the reference application or patent either is shown to be commonly
owned with the examined application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions
of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for
applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in
which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 6-14, 17-18, 21-23 and 25-27 of Patent no. 10,382,963. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 6-14, 17-18, 21-23 and 25-27 of Patent no. 10,382,963 contains every element of claim 1 of the instant application and as such anticipates claim 1 of the instant application. 
 	Both claim features of the instant application 17/553,436 and Patent No. 10,382,963 can be compared as follows:


        Instant Application 17/553,436
Patent No. 10,382,963
1. A method of managing file permissions in a remote file storage system, said method 2comprising: 3defining permissions for said remote file storage system; 4controlling access to objects on said remote file storage system according to said 5permissions of said remote file storage system; 6transferring said permissions to a client file storage system remote from said remote file 7storage system; and 8controlling access to objects on said client file storage system according to said 9permissions of said remote file storage system; and wherein 10said step of controlling access to objects on said client file storage system according to 11said permissions of said remote file storage system includes overriding permissions of said client file storage system.
 1. (currently amended) A method of managing file permissions in a remote file storage system, said method comprising:
synchronizing objects on a remote file storage system with objects on a client file storage system over a wide area network, said client file storage system being remote from said remote file storage system, and said remote file storage system being a shared file storage system;
defining permissions for said remote file storage system;
controlling access to objects on said remote file storage system according to said permissions of said remote file storage system; transferring said permissions to said client file storage system from said remote file storage system over a wide area network; and controlling access to said objects on said client file storage system according to said permissions of said remote file storage system; altering said permissions of said remote file storage system at said client file storage
system:
controlling access to objects on said client file storage system according to said altered
permissions of said remote file storage system: transferring said altered permissions to said remote file storage system: and controlling access to objects on said remote file storage system according to said altered
permissions of said remote file storage system:
and wherein
said step of transferring said altered permissions to said remote file storage system occurs
in conjunction with a data synchronization process between said remote file storage
system and said client file storage system: and said step of controlling access to said objects on said client file storage system according to said permissions of said remote file storage system includes overriding permissions of said client file storage system; and whereby
a framework of said permissions of said remote file storage system is superimposed on said client file storage system.




Claim Rejections - 35 USC § 103
7.  	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed  or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8. 	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (US 2010/0077026) in view of Susanto et al. (US 2010/0241668) and further in view of MacLaurin et al. (US 2006/0206533).

 	Regarding claim 1, Watanabe teaches a method of managing file permissions in a remote file storage system, said method 2comprising: (Watanabe, See paragraph [0054], the access permission registering unit 17 reads the encryption remote Ul application from the remote Ul application storage unit),
 	defining permissions for said remote file storage system, (Watanabe, See paragraph [0055], the access permission client device storage unit 18, the remote Ul application storage unit);
 	controlling access to objects on said remote file storage system according to said 5permissions of said remote file storage system, (Watanabe, See paragraph [0052], in order to solve the conventional problem, and an object of the invention is to provide a method of registering access permission with which a user can register access permission for a client device easily and accurately and can eliminate unauthorized use of contents stored in a server device, (i.e. only the register user control the access)); and 
 	wherein 10said step of controlling access to objects on said client file storage system, (Watanabe, See paragraph [0027], the access permission client device storage unit 18 stores access permission client devices. The access permission registering unit 17 registers the access permitted client devices into the access permission client device storage unit 18 (register access permission).
	Watanabe does not explicitly teaches controlling access to objects on said client file storage system according to said 9permissions of said remote file storage system; according to 11said permissions of said remote file storage system includes overriding permissions of said client file storage system.
 	However, Susanto teaches controlling access to objects on said client file storage system according to said 9permissions of said remote file storage system, (See Susanto paragraph [0045], A set of local permissions may permit or deny access to local resources. Examples of local resources include local file directories, local peripherals such as printers and scanners, and various services that may operate on the client device. For example a user may be permitted the following types of access to a file system: full control), according to 11said permissions of said remote file storage system includes overriding permissions of said client file storage system, (See Susanto paragraph [0041], A mandatory access control list may enforce system-wide restrictions that override permissions in an access control list).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify controlling access to objects on said client file storage system according to said 9permissions of said remote file storage system; and according to 11said permissions of said remote file storage system includes overriding permissions of said client file storage system of Susanto to permit access to domain level resources, such as servers, file systems, or applications that are available on the domain, (See Susanto paragraph [0001]).
 	Watanabe together with Susanto does not explicitly teaches transferring said permissions to a client file storage system remote from said remote file storage system.
 	However, MacLaurin, teaches transferring said permissions to a client file storage system remote from said remote file 7storage system, (See MacLaurin paragraph [0009], communication between disparate network devices whereas metadata corresponding to the networked file systems is synchronized. Once the metadata is synchronized, in another aspect, the data file stream can be transferred thereby effecting metadata and file synchronization).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify transferring said permissions to a client file storage system remote from said remote file 7storage system of MacLaurin in order to allow for sharing and/or synchronizing without the use of conventional folders, (See MacLaurin paragraph [0008]).
Conclusion/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
 	Anderson et al. (US 2006/0004765 A1) The system and method of the present invention address remote data import and export by integrating caching and replication functions within a SAN file system and by maintaining local copies of remote content on local SAN disks.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163